Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I, defined by claims 1-9 and 13, in the reply filed on 11/25/2020 is acknowledged.
Claims 10-12 and 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2020.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 13 on pgs. 2-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner concedes that prior art Holleman was deficient in teachings argued and thus has applied a new rejection under 35 USC 103 on the grounds of Shan in view of Bischoff and Hoffmann, as can be found below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-4, 6-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (US-20180256910-A1) in view of Bischoff (US 6016436 A).
Regarding claims 1 and 13, Shan teaches an “implantable defibrillation coil for a lead of an active implantable device” (Abstract) comprising: a coil electrode with a proximal and distal end [0056]-[0057] and with an open cross-section that may be circular extending along its length [0064]; the coil electrode’s open center is filled with a tube across its length such that the coil electrode is on the outer surface of the insulative tube [0065]-[0067], and when the tube is expanded, the coil electrode is fixed in place by the polymer tube filing spaces between the electrode windings [0068]-[0069].  Further Shan teaches a coil electrode where the proximal and distal ends have appropriate connectors for attaching to a generator or an electrode , but Shan does not teach wherein the distal end contain the exact transition ring structure as recited in claims 1 and 13.
Bischoff teaches a coil electrode lead with a an exterior defibrillation coil 26 on the insulative lead body 10 (Col 2 Ln 19-34) wherein at the termination of the lead a tube/sleeve 124 forms a ring where the defibrillation coil 26 is around the sleeve 124 (Fig 2) and the end portion of the insulative lead/tube 10 is disposed within the sleeve; this sleeve serves as a transition element between the coil and lead and the distal electrode (Col 3 Ln 15-22, the sleeve may be adhesively bonded to both the lead 10 and the electrode head 14). To one of ordinary skill in the art it would be obvious that this transition sleeve could be duplicated so that a second assembly could be used on the proximal end of the defibrillation coil to facilitate a connection in the same manner. 
It would be obvious to one of ordinary skill in the art at the time of intention to have modified the lead defibrillation coil of Shan with the sleeve transition connector of Bischoff as this modification comprises the use of a known technique (sleeve/ring transition of a defibrillator coil to another lead element) to improve similar devices (coil leads/ coil defibrillator leads for the heart) in the same way (this structure allows for the device to be coupled to other structures like the electrode terminal of Bischoff).
  Regarding claims 2, 3 and 4, Shan in view of Bischoff teaches the device of claim 1. Shan does not teach the use of adhesive to join components and the exterior of the coil of Shan is substantially free of adhesive. Bischoff teaches wherein the sleeve/ring 124 may be adhesively attached to the lead body/insulative tubing 10 (Col 3 Ln 20-23) and adhesive only binds the sleeve to the insulative tubing so that they are secured together, the adhesive described is only used in the interface area of the tubing and the ring and not disposed on the outer surface of the electrode coil. To one of ordinary skill in the art it would be obvious that this sleeve and tubing joined with adhesive could be duplicated so that a second assembly could be used on the proximal end of the defibrillation coil to facilitate a connection in the same manner.
It would be obvious to one of ordinary skill in the art at the time of intention to have modified the lead defibrillation coil of Shan with the sleeve adhered to the tubing of Bischoff as this modification comprises the use of a known technique (adhesive to 
	Regarding claims 6, 7, and 8 Shan in view of Bischoff teaches an electrode coil of claim 1. Further, Shan teaches a device wherein a polymeric tube, the polymeric tube may be polyurethane [0041] [0066], is placed within the elongate wound coil and by applying heat and pressure, the insulative material expands into an expanded state [0094-0096] so that the insulating material fills between the winding turns [0065]. (Shan teaches the insulative tube of polyurethane [0041] [0066] [0071] which is identical to the polymer recited by the claimed invention, thus is considered to necessarily possess the required property. Further Kelley et al. (US 2017/0246459 A1 incorporated by reference) is relied on to demonstrate that polyurethane is known to have the claimed property, particularly that polyurethane can have a shore hardness of 55D, which is at least 50D. See Kelley para. 98, Fig 9 632. Further, the Examiner considers that it has been held by reviewing courts that it is within the general skill of an ordinary worker in the art to select a known material on the basis of suitability for the intended use as a matter of design choice.)
	Regarding claim 9, Shan in view of Bischoff teaches the device of claim 1. Further, Shan teaches an implantable medical lead wherein in a pre-expanded state, an inner diameter of the insulative tube is substantially constant from the tube distal end to the tube proximal end (Figures 5, 6, 7, and 8 show the insulative tube 53 in a pre-expanded state with a substantially constant diameter throughout), and wherein in the expanded state, the inner diameter of the insulative tube at a center of the insulative .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shan (US-20180256910-A1) in view of Bischoff (US-6016436-A) as applied to claim 1 above, and further in view of Hoffmann (US 5534022 A).
Regarding claim 5, Shan in view of Bischoff teaches the device of claim 1. Bischoff teaches a connection element for conductors to connect the electrode head of the device. Shan in view of Bischoff does not explicitly teach wherein the electrode coil is welded to the transition ring/sleeve. 
Hoffmann teaches a sleeve element (Fig 7, sleeve 29) that serves to connect a defibrillator electrode 24 to a transition sleeve element 29 via a weld on the end of the electrode 27 (Col 7 Ln 10-15); in this device the sleeve is made of a metal that can conduct a current for the electrode. 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the electrode coupling assembly of Shan in view of Bischoff with the connection of the sleeve and joining weld of Hoffmann because the “distal end of each electrode coil 24 is melted into a ball 27, which provides more volume of material to form a strong and reliable crimp or weld, and is then welded to sleeve 29” (Col 7 Ln 10-15), this form of welding to the sleeve provides a robust connection that is resistant to 
Conclusion
	
Action is non-final based on introduction of new art in the grounds for rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 June 2021